749DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(b) rejection of claims 5-6 and 9-14 is withdrawn in view of applicants’ claim amendments. 

Double Patenting
The nonstatutory double patenting rejection of claims 2 and 16 is withdrawn in view of applicants’ arguments and claim amendments.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/702,749 (hereinafter “the ‘749 application”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 6 of the ‘749 application recite substantially all of the limitations recited in claim 1 of the instant application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2009/0116019 to Stoddard, et al. (hereinafter “Stoddard”) in view of Chinese Patent No. CN202730295 to Lin, et al. (“Lin”). 
Regarding claim 1, Stoddard teaches a crystal growing apparatus (see, e.g., the Abstract, Figs. 1-7, and entire reference) comprising:
a crucible which includes a main body portion (see, e.g., Fig. 1A and ¶¶[0030]-[0050], including specifically ¶[0031] which teach a crucible (110) formed of a material such as graphite which has a main body portion); and
a heating unit which is positioned on the outside of the crucible and is configured to heat the crucible by radiant heat (see, e.g., Fig. 1A and 
Stoddard does not explicitly teach a first portion having a radiation rate different from that of the main body portion which is capable of controlling a temperature of a specific region inside of the crucible during heating to a higher or lower temperature than that of other regions, wherein the first portion is at a position where the crucible and a line segment connecting a heating center of the heating unit and the specific region intersect with each other.  However, in Figs. 2 & 4 and ¶¶[0025]-[0028] as well as elsewhere throughout the entire reference Lin teaches an analogous embodiment of a crucible (1) for preparing a cast crystalline ingot by directional solidification.  In Figs. 2 & 4 and ¶¶[0025]-[0026] Lin specifically teaches the use of a side plate (3) which includes a lower protective plate (32) made of a heat insulating material which is provided around a bottom half of the crucible (1).  The thermally insulating bottom plate (32) improves the heat transfer effect inside the growing ingot, suppresses the generation of lateral heat flow, improves the heat transfer coefficient in the vertical direction, and suppresses the formation of corner polycrystals, thereby improving the overall yield of the ingot.  Thus, a person of ordinary skill in the art would look to the teachings of Lin and would be motivated to provide the crucible (110) of Stoddard with a low radiation portion having a radiation rate lower than the graphite crucible (110) with said low radiation portion being in the form of the lower insulating part (32) of Lin which is provided around an outer surface of the crucible (110) and about a heating center of the crucible (110) in order to suppress the generation of lateral heat flow, improve the heat transfer coefficient in the vertical direction, suppress the formation of corner polycrystals, and thereby improving the overall 
Stoddard does not explicitly teach that a height of the first portion is within 50% of a height of the crucible.  However, since the purpose of the lower part (32) in Fig. 2 of Lin is to designed to suppress the generation of lateral heat flow from the raw material (2) a person of ordinary skill in the art would be motivated to ensure that the lower part (32) covers substantially all of a height of the raw material (2) with Fig. 2 showing that almost 50% of the height of the crucible (1) is covered by the lower part (32).  Thus, a person of ordinary skill in the art would look to Fig. 2 of Lin and would be motivated to ensure that the lower part (32) has a height that is close to 50% of a height of the crucible (1) for this purpose.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Stoddard does not explicitly teach that the first portion is exposed to an outer surface of the crucible at a position where the crucible and the line segment connecting the heating center of the heating unit and the specific region intersect with each other.  However, as noted supra with respect to the rejection of claim 1, Figs. 2 & 4 and ¶¶[0025]-[0026] Lin specifically teaches the use of a side plate (3) which includes 
Regarding claim 16, Stoddard teaches a crucible (see, e.g., the Abstract, Figs. 1-7, and entire reference) comprising:  a main body portion (see, e.g., Fig. 1A and ¶¶[0030]-[0050], including specifically ¶[0031] which teach a crucible (110) formed of a material such as graphite which has a main body portion).  Stoddard does not explicitly teach a first portion having a radiation rate different from that of the main body portion, wherein the first portion is exposed to an outer surface of the crucible.  However, in Figs. 2 & 4 and ¶¶[0025]-[0028] as well as elsewhere throughout the entire reference Lin teaches an analogous embodiment of a crucible (1) for preparing a cast crystalline ingot by directional solidification.  In Figs. 2 & 4 and ¶¶[0025]-[0026] Lin specifically teaches the use of a side plate (3) which includes a lower protective plate (32) made of a heat insulating material which is provided around a bottom half of the crucible (1).  The thermally insulating bottom plate (32) improves the heat transfer effect inside the growing ingot, suppresses the generation of lateral heat flow, improves the heat transfer coefficient in the vertical direction, and suppresses the formation of corner polycrystals, thereby improving the overall yield of the ingot.  Thus, a person of ordinary skill in the art would look to the teachings of Lin and would be motivated to provide the crucible (110) of Stoddard with a low radiation portion having a radiation rate lower than the graphite crucible (110) with said low radiation portion being in the form of the lower insulating part prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard in view of Lin and further in view of U.S. Patent Appl. Publ. No. 2009/0158994 to Miyanaga, et al. (“Miyanaga”). 
Regarding claim 7, Stoddard teaches that the specific region is a portion where the seed crystal is installed in the crucible (see, e.g., ¶¶[0031]-[0039] which teach that one or more seed crystals may be installed in a bottom of the crucible (110) which therefore forms a specific region as claimed), but does not explicitly teach that a radiation rate of the first portion is lower than a radiation rate of the main body portion.  However, in ¶¶[0010]-[0011] Lin specifically teaches that the upper plate (31) may be made of a material such as graphite while the lower plate (32) is made of a heat insulating material such as ZnO, ZrO2, or SiC.  In this regard, a person of ordinary skill in the art would be supra with respect to the rejection of claim 1.  This is further supported by Figs. 1-2 and ¶¶[0047]-[0072] of Miyanaga which teach an embodiment of a crystal growth system which includes a heat shielding portion (110) provided between the source material (13) and seed crystal (11).  In ¶¶[0051]-[0052] Miyanaga specifically teaches that the heat shielding portion (110) preferably has a heat radiation rate of 0.5% or less in order to function as an effective radiation shield and may be made of a material such as tantalum or tungsten carbide.  Thus, a person of ordinary skill in the art would look to the teachings of Miyanaga and would be motivated to utilize a material such as TaC or WC as the lower plate (32) taught by Lin in order to take advantage of the low radiation rate of these materials.  In this case the use of TaC or WC in this manner would involve nothing more than the use of known materials according to their intended use.  Furthermore, since the combination of Stoddard, Lin, and Miyanaga teach the use of substantially the same materials for the low and high radiation portions (i.e., graphite and TaC or WC, respectively) as those disclosed and claimed in the instant application, the resulting combination must necessarily exhibit the same properties, namely that a radiation rate of the first portion is lower than a radiation rate of the main body portion as recited in claim 7.  
Regarding claim 8, Stoddard teaches that the specific region is a portion where the seed crystal is installed in the crucible (see, e.g., ¶¶[0031]-[0039] which teach that one or more seed crystals may be installed in a bottom of the crucible (110) which therefore forms a specific region as claimed), but does not explicitly teach that a radiation supra with respect to the rejection of claim 7, in ¶¶[0010]-[0011] Lin specifically teaches that the upper plate (31) may be made of a material such as graphite while the lower plate (32) is made of a heat insulating material such as ZnO, ZrO2, or SiC.  In this regard, a person of ordinary skill in the art would be motivated to utilize a heat insulation material for the lower plate (32) which possesses a radiation rate that is less than the radiation rate of the upper region in order to ensure that the lower region is sufficiently insulated to produce the thermal gradients noted supra with respect to the rejection of claim 1.  This is further supported by Figs. 1-2 and ¶¶[0047]-[0072] of Miyanaga which teach an embodiment of a crystal growth system which includes a heat shielding portion (110) provided between the source material (13) and seed crystal (11).  In ¶¶[0051]-[0052] Miyanaga specifically teaches that the heat shielding portion (110) preferably has a heat radiation rate of 0.5% or less in order to function as an effective radiation shield and may be made of a material such as tantalum or tungsten carbide.  Thus, a person of ordinary skill in the art would look to the teachings of Miyanaga and would be motivated to utilize a material such as TaC or WC as the lower plate (32) taught by Lin in order to take advantage of the low radiation rate of these materials.  In this case the use of TaC or WC in this manner would involve nothing more than the use of known materials according to their intended use.  Furthermore, since the combination of Stoddard, Lin, and Miyanaga teach the use of substantially the same materials for the low and high radiation portions (i.e., graphite and TaC or WC, respectively) as those disclosed and claimed in the instant application, the resulting combination must necessarily exhibit the same properties, 
Regarding claim 9, Stoddard and Lin teach that the main body portion is composed of a graphite (see, e.g., Fig. 1A and ¶¶[0030]-[0050], including specifically ¶[0031] which teach a crucible (110) formed of a material such as graphite which has a main body portion; see also ¶¶[0010]-[0011] of Lin which teach that the upper plate (31) may be made of a material such as graphite while the lower plate (32) is made of a heat insulating material), but do not explicitly teach that the first portion is composed of an element, carbide, or nitride of the element selected from the group consisting of Ta, Mo, Nb, Hf, W, Zr, and mixtures thereof.  However, as noted supra with respect to the rejection of claim 7, in Figs. 1-2 and ¶¶[0047]-[0072] Miyanaga teaches an embodiment of a crystal growth system which includes a heat shielding portion (110) provided between the source material (13) and seed crystal (11).  In ¶¶[0051]-[0052] Miyanaga specifically teaches that the heat shielding portion (110) preferably has a heat radiation rate of 0.5% or less in order to function as an effective radiation shield and may be made of a material such as tantalum or tungsten carbide.  Thus, a person of ordinary skill in the art would look to the teachings of Miyanaga and would be motivated to utilize a material such as TaC or WC as the lower plate (32) taught by Lin in order to take advantage of the low radiation rate of these materials.  In this case the use of TaC or WC in this manner would involve nothing more than the use of known materials according to their intended use.  
Regarding claim 10, Stoddard and Lin teach that the main body portion is composed of a graphite (see, e.g., Fig. 1A and ¶¶[0030]-[0050], including specifically ¶[0031] which teach a crucible (110) formed of a material such as graphite which has a supra with respect to the rejection of claim 8, in Figs. 1-2 and ¶¶[0047]-[0072] Miyanaga teaches an embodiment of a crystal growth system which includes a heat shielding portion (110) provided between the source material (13) and seed crystal (11).  In ¶¶[0051]-[0052] Miyanaga specifically teaches that the heat shielding portion (110) preferably has a heat radiation rate of 0.5% or less in order to function as an effective radiation shield and may be made of a material such as tantalum or tungsten carbide.  Thus, a person of ordinary skill in the art would look to the teachings of Miyanaga and would be motivated to utilize a material such as TaC or WC as the lower plate (32) taught by Lin in order to take advantage of the low radiation rate of these materials.  In this case the use of TaC or WC in this manner would involve nothing more than the use of known materials according to their intended use.  

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard in view of Lin and further in view of Miyanaga and still further in view of U.S. Patent Appl. Publ. No. 2007/0240634 to Radkevich, et al. (“Radkevich”). 
Regarding claim 11, Stoddard, Lin, and Miyanaga do not explicitly teach that an outer surface of the main body portion is uneven, and an outer surface of the first portion is a flat surface.  However, in Figs. 1-2 and ¶¶[0028]-[0045] as well as elsewhere throughout the entire reference Radkevich teaches an analogous embodiment of a supra with respect to the rejection of claim 1.  
Regarding claim 12, Stoddard, Lin, and Miyanaga do not explicitly teach that an outer-surface of the main body portion is uneven, and an outer surface of the first portion is a flat surface.  However, in Figs. 1-2 and ¶¶[0028]-[0045] as well as elsewhere throughout the entire reference Radkevich teaches an analogous embodiment of a crucible (3) configured to contain a melt (36) that is heated by a heater (4) during crystal growth.  In Fig. 2 and ¶¶[0040]-[0045] Radkevich specifically teaches that the crucible (3) includes a non-smooth or roughened surface morphology for an outer surface (3A) in order to minimize the reflection of thermal energy away from the crucible (3) and enable more efficient absorption of energy from the heater (4) by the crucible (3).  Thus, a person of ordinary skill in the art would look to the teachings of Radkevich and would readily supra with respect to the rejection of claim 1.  
Regarding claim 13, Stoddard, Lin, and Miyanaga do not explicitly teach that an outer surface: of the main body portion is uneven, and an outer surface of the first portion is a flat surface.  However, in Figs. 1-2 and ¶¶[0028]-[0045] as well as elsewhere throughout the entire reference Radkevich teaches an analogous embodiment of a crucible (3) configured to contain a melt (36) that is heated by a heater (4) during crystal growth.  In Fig. 2 and ¶¶[0040]-[0045] Radkevich specifically teaches that the crucible (3) includes a non-smooth or roughened surface morphology for an outer surface (3A) in order to minimize the reflection of thermal energy away from the crucible (3) and enable more efficient absorption of energy from the heater (4) by the crucible (3).  Thus, a person of ordinary skill in the art would look to the teachings of Radkevich and would readily recognize that the crucible (1) exterior in the vicinity of the high thermal conductivity upper region (31) in Fig. 2 of Lin may be comprised of a roughened surface in place of or in conjunction with the graphite block (31) having a high thermal conductivity while the surface of the crucible in the vicinity of the lower part (32) may be comprised of a smooth surface with the motivation for doing so being to further control thermal gradients in the supra with respect to the rejection of claim 1.  
Regarding claim 14, Stoddard, Lin, and Miyanaga do not explicitly teach that an outer surface-of the main body portion is uneven, and an outer surface of the first portion is a flat surface.  However, in Figs. 1-2 and ¶¶[0028]-[0045] as well as elsewhere throughout the entire reference Radkevich teaches an analogous embodiment of a crucible (3) configured to contain a melt (36) that is heated by a heater (4) during crystal growth.  In Fig. 2 and ¶¶[0040]-[0045] Radkevich specifically teaches that the crucible (3) includes a non-smooth or roughened surface morphology for an outer surface (3A) in order to minimize the reflection of thermal energy away from the crucible (3) and enable more efficient absorption of energy from the heater (4) by the crucible (3).  Thus, a person of ordinary skill in the art would look to the teachings of Radkevich and would readily recognize that the crucible (1) exterior in the vicinity of the high thermal conductivity upper region (31) in Fig. 2 of Lin may be comprised of a roughened surface in place of or in conjunction with the graphite block (31) having a high thermal conductivity while the surface of the crucible in the vicinity of the lower part (32) may be comprised of a smooth surface with the motivation for doing so being to further control thermal gradients in the raw material during crystal growth in the manner noted supra with respect to the rejection of claim 1.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard in view of Lin and further in view of International Patent Appl. Publ. No. WO 90/03952 to Schmid, et al. (“Schmid”). 
Regarding claim 17, Stoddard teaches a support, wherein the support is positioned on a lower portion of the crucible and supports the crucible (see, e.g., Fig. 1A and ¶¶[0030]-[0050] which teach that the crucible rests upon a solid heat sink material (135) which, in turn, is supported by the insulation (190)), but does not explicitly teach that the support rotates in a radial direction.  However, in Figs. 1-3 and pp. 8-16 as well as elsewhere throughout the entire reference Schmid teaches an embodiment of a crystal growth crucible (10) in which the base (24) is supported by a plurality of graphite rods (14) and a turntable (18), the latter of which is connected to a heat exchanger shaft (20) which is rotatable in a radial direction and passes through a foundation (72) or base of the crystal growth furnace.  In pp. 11-16 Schmid specifically teaches that by rotating the heat exchanger shaft (20) and, hence, the crucible (10) during growth of the Si ingot (26) it is possible to prevent impurities such as SiC from being incorporated within the growing crystal at the solid-liquid interface (28).  Thus, a person of ordinary skill in the art would look to the teachings of Schmid and would be motivated to support a base of the crucible (110) of Stoddard using a turntable (18) and heat exchanger shaft (20) which is rotatable in a radial direction in the manner shown in Figs. 1 & 3 of Schmid with the motivation for doing so being to facilitate rotation of the crucible during crystal growth such that impurities such as SiC may be excluded from the Si ingot during crystal growth.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard in view of Lin and further in view of U.S. Patent Appl. Publ. No. 2008/0107844 to Yasutaka Ito (“Ito”). 
Regarding claim 18, Stoddard teaches a heat insulating material (see, e.g., Fig. 1A and ¶[0036] which teach that the crucible (110) is enclosed by insulation (190)), but does not explicitly teach that the heat insulating material is a member having a thermal conductivity equal to or smaller than 5 W/mK.  However, in Figs. 1-2 and ¶¶[0025]-[0078] as well as elsewhere throughout the entire reference Ito teaches an embodiment of a structure (10) for use as a crystal growth furnace which is comprised of a metal base (11) which is coated with an inorganic material surface layer (12).  In ¶[0033]-[0034] Ito specifically teaches that the thermal conductivity of the inorganic material surface layer (12) is preferably low in order to provide a high heat insulating property such that the temperature inside the metal base (11) can be quickly raised when heating.  Then in ¶[0069] Ito specifically teaches that the thermal conductivity of the inorganic material surface layer (12) is preferably at least 0.1 W/mK and is 1.2 W/mK at most at room temperature.  Thus a person of ordinary skill in the art would look to the teachings of Ito and would be motivated to utilize an insulating material (190) in the apparatus of Stoddard which has a low thermal conductivity of less than 5 W/mK as claimed in order to ensure that the space surrounding the crucible (110) can be quickly heated to the desired temperature during crystal growth.  

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard in view of Lin and further in view of Schmid and still further in view of Ito. 
Regarding claim 19, Stoddard teaches a heat insulating material (see, e.g., Fig. 1A and ¶[0036] which teach that the crucible (110) is enclosed by insulation (190)), but does not explicitly teach that the heat insulating material is a member having a thermal 
Regarding claim 20, Stoddard and Lin do not explicitly teach that the support passes through the heat insulating material and projects downward from the crucible.  However, as noted supra with respect to the rejection of claim 17, in Figs. 1-3 and pp. 8-16 as well as elsewhere throughout the entire reference Schmid teaches an embodiment of a crystal growth crucible (10) in which the base (24) is supported by a plurality of graphite rods (14) and a turntable (18), the latter of which is connected to a heat exchanger shaft (20) which is rotatable in a radial direction and passes through a foundation (72) or base of the crystal growth furnace.  In pp. 11-16 Schmid specifically teaches that by rotating the heat exchanger shaft (20) and, hence, the crucible (10) during growth of the .  

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2012/0156122 to Taro Nishiguchi (“Nishiguchi”) in view of International Patent Appl. Publ. No. WO 2020/087724 to Li, et al. (“Li”). 
Regarding claim 1, Nishiguchi teaches a crystal growing apparatus (see, e.g., the Abstract, Figs. 1-5, and entire reference) comprising:
a crucible which includes a main body portion (see, e.g., Fig. 2 and ¶¶[0029]-[0062] which teach a crucible (101) formed of a material such as graphite which has a main body portion); and
a heating unit which is positioned on the outside of the crucible and is configured to heat the crucible by radiant heat (see, e.g., Fig. 2 and ¶¶[0029]-[0062] which teach a heating unit (124) which includes a resistive heating element (125) located outside the crucible (101)).  
Nishiguchi does not explicitly teach a first portion having a radiation rate different from that of the main body portion which is capable of controlling a temperature of a 
prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Nishiguchi does not explicitly teach that the first portion is exposed to an outer surface of the crucible at a position where the crucible and the line segment connecting the heating center of the heating unit and the specific region intersect with each other.  However, as noted supra with respect to the rejection of claim 1, in Fig. 1 and the Detailed Description section on pp. 4-8 of the English translation Li teaches that the first metal-coated graphite ring (1) is provided around an outer circumference of the crucible (3).  When utilized with the resistive heating element (125) of Nishiguchi, a line segment connecting a center of the heating element (125) and a center of the first ring (1) intersects a specific region within the crucible (101). 
Regarding claim 3, Nishiguchi does not explicitly teach the specific region or radiation rate as claimed.  However, as noted supra with respect to the rejection of claim 1, Li teaches that:  
wherein the specific region is one or more selected from the group consisting of a lower portion of a raw material contained in the crucible, an outer portion in a radial direction of a portion where a seed crystal is installed in the crucible, and a guide portion which is configured to control a flow of a raw material gas from the raw material towards the seed crystal and has a diameter decreasing from a surface of the raw material toward the seed crystal (See, e.g., Fig. 1 and the Detailed Description section on pp. 4-8 of the English translation of Li which teach that the metal-coated graphite ring (1) is provided around an outer circumference of the crucible (3) in a vicinity of a surface of the SiC raw material powder (4).  In the ninth full paragraph on p. 3 Li teaches that the first ring (1) includes a first and second end surface and the surface of the SiC powder (4) is not lower than the first end surface and is not higher than the second end surface.  This necessarily means that a line segment connecting a heating center of the heater (125) in Fig. 2 of Nishiguchi and a center of the first ring (1) in Fig. 1 of Li would necessarily intersect a specific region within a lower portion of the SiC raw material or a specific region in an outer portion in a radial direction from the seed crystal as claimed.  Furthermore, since the location of the resistive heater (125) relative to the crucible (101) in Fig. 2 of Nishiguchi determines the temperature profile(s) within the crucible (101), the relative location of the resistive heater (125) is considered to be a result-effective variable, i.e., a variable which achieves a See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal relative position(s) of the resistive heater (125) of Nishiguchi and the first ring (1) of Li necessary to produce the desired heating profile which includes, inter alia, a location of the specific region(s) as claimed.), and  
a radiation rate of the first portion is higher than a radiation rale of the main body portion (see, e.g., Fig. 1 and the Detailed Description section on pp. 4-8 of the English translation of Li which teach that the metal-coated graphite ring (1) is comprised of graphite coated with a metal such as Mo, Ta, or W which causes the ring (1) to have a radiation rate that is higher than the graphite comprising the main body of the crucible (3)).  
Regarding claim 4, Nishiguchi does not explicitly teach the specific region or radiation rate as claimed.  However, as noted supra with respect to the rejection of claim 1, Li teaches that:  
wherein the specific region is one or more selected front the group consisting of a lower portion of a raw material contained in the crucible, an enter portion in a radial direction of a portion where a seed crystal is Installed in the crucible, and a guide portion which is configured to control a flow of a raw material gas from the raw material towards the seed crystal and. has a diameter decreasing from a surface of the raw material toward the seed crystal (See, e.g., Fig. 1 and the Detailed Description section on pp. 4-8 of the English translation of Li which teach that the metal-coated graphite ring (1) is provided around an outer See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal relative position(s) of the resistive heater (125) of Nishiguchi and the first ring (1) of Li necessary to produce the desired heating profile which includes, inter alia, a location of the specific region(s) as claimed.), and
a radiation rate of the first portion is higher than a radiation rate of the main body portion (see, e.g., Fig. 1 and the Detailed Description section on pp. 4-8 of the English translation of Li which teach that the metal-coated graphite ring (1) is comprised of graphite coated with a metal such as Mo, Ta, or W which causes the .

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi in view of Li and further in view of U.S. Patent Appl. Publ. No. 2007/0240634 to Radkevich, et al. (“Radkevich”). 
Regarding claim 5, Nishiguchi and Li do not explicitly teach that an outer surface of the main body portion is a flat surface, and an outer surface of the first portion has ruggedness.  However, in Figs. 1-2 and ¶¶[0028]-[0045] as well as elsewhere throughout the entire reference Radkevich teaches an analogous embodiment of a crucible (3) configured to contain a melt (36) that is heated by a heater (4) during crystal growth.  In Fig. 2 and ¶¶[0040]-[0045] Radkevich specifically teaches that the crucible (3) includes a non-smooth or roughened surface morphology for an outer surface (3A) in order to minimize the reflection of thermal energy away from the crucible (3) and enable more efficient absorption of energy from the heater (4) by the crucible (3).  Thus, a person of ordinary skill in the art would look to the teachings of Radkevich and would readily recognize that the crucible exterior in the vicinity of the first ring (1) in Fig. 1 of Li may be comprised of a roughened surface in place of or in conjunction with the first ring (1) while the surface of the crucible in the vicinity of the SiC powder (4) may be comprised of a smooth surface with the motivation for doing so being to further control thermal gradients in the raw material during crystal growth in the manner noted supra with respect to the rejection of claim 1.  
Regarding claim 6, Nishiguchi and Li do not explicitly teach that an outer surface of the main body portion is a flat surface, and an outer surface of the first portion has ruggedness.  However, in Figs. 1-2 and ¶¶[0028]-[0045] as well as elsewhere throughout the entire reference Radkevich teaches an analogous embodiment of a crucible (3) configured to contain a melt (36) that is heated by a heater (4) during crystal growth.  In Fig. 2 and ¶¶[0040]-[0045] Radkevich specifically teaches that the crucible (3) includes a non-smooth or roughened surface morphology for an outer surface (3A) in order to minimize the reflection of thermal energy away from the crucible (3) and enable more efficient absorption of energy from the heater (4) by the crucible (3).  Thus, a person of ordinary skill in the art would look to the teachings of Radkevich and would readily recognize that the crucible exterior in the vicinity of the first ring (1) in Fig. 1 of Li may be comprised of a roughened surface in place of or in conjunction with the first ring (1) while the surface of the crucible in the vicinity of the SiC powder (4) may be comprised of a smooth surface with the motivation for doing so being to further control thermal gradients in the raw material during crystal growth in the manner noted supra with respect to the rejection of claim 1.  

Response to Arguments
Applicants’ arguments filed August 20, 2021, have been fully considered, but they are not persuasive.   
Applicants initially argue against the obviousness-type double patenting rejection of amended claim 1 by contending that the claimed first portion is different from the low radiation portion in claim 1 of the ‘749 application.  See applicants’ 8/20/21 reply, inter alia, that the “low radiation portion is provided on an outer surface of a first point which is a heating center of the crucible” while claim 1 of the instant application recites that “the first portion is at a position where the crucible and a line segment connecting a heating center of the heating unit and the specific region intersect with each other.”  Figure 1 of the instant application shows that the low radiation portion (12) is provided on an outer surface of the main body (11) of the crucible (10) at a first point which may be considered as a heating center of the crucible (10).  Accordingly, the location of the low radiation portion as recited in claim 1 of the instant application reads upon the location of the low radiation portion recited in claim 1 of the ‘749 application.  
Applicants subsequently argue against the 35 U.S.C. 103 rejection of claim 1 by contending that using Lin’s low radiation portion (32) on Stoddard’s crucible would render Stoddard’s device unsuitable for its intended purposes because the low radiation portion (32) would prevent control of the temperature gradient T to 0.1 °C/min or less as required by Stoddard.  Id. at pp. 11-14.  Applicant’s argument is noted, but is unpersuasive.  For one, it is pointed out that the temperature gradient disclosed in ¶[0041] of Stoddard is measured as a change in temperature per unit time, not as a change in temperature per unit distance.  Moreover, ¶[0041] teaches that T is measured on an outside surface of the crucible (110) between the crucible (110) and the heat sink (135) with Figure 1A of Stoddard showing that the heat sink (135) is located at a bottom of the crucible.  Accordingly, there is no reason that the use of the thermally insulating bottom plate (32) of Lin around the sides of the crucible (110) in Stoddard would prevent a T of 0.1 °C/min or less from being maintained at a bottom of the crucible (110) in Stoddard.  It is also pointed out that in at least ¶[0025] Lin teaches a crystal growth process which his substantially the same as Stoddard with steps of heating, melting, crystal growth, annealing, and cooling occurring with the low radiation portion (12) being installed around the crucible.  This necessarily means that Lin utilizes one or more heaters which surround the crucible and low radiation portion (12).  This is further supported by the teachings of Schmid which has been introduced to teach the limitations recited in new claims 17-20.  In Fig. 1 Schmid teaches an embodiment of a crystal growth furnace in which the walls (22) and base (24) of the crucible (10) are surrounded by a graphite retainer (9).  The raw material itself is heated through the walls of the crucible (10) and retainer (9) by means of resistance heaters (12).  Thus, the teachings of Schmid show that the contents of the crucible of Stoddard may also be heated to the desired temperature(s) while being surrounded with the low radiation portion (12) of Lin.  
Finally, applicants argue that Nishiguchi and Li do not teach that a height of a first portion is within 50% of a height of the crucible.  Id. at pp. 14-16.  Applicants’ argument is noted, but is moot in view of the new grounds of rejection set forth in this Office Action.  As explained supra, in at least Fig. 1 and p. 4 Li teaches that the height of the crucible is 215 mm while p. 5 of Li teaches that the height of the first ring is 25 to 35 mm which is within 11.6 to 16.3% of the height of the crucible.  Accordingly, a person of ordinary skill in the art would be motivated to utilize a ring (1) height which has a height that is within 50% (i.e., is less than 50%) of a height of the crucible in order to ensure that only a predetermined portion of the crucible is heated to the desired temperature during crystal 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714